Citation Nr: 9921754	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the neck, back and shoulders. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1964 June 1966. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the St. 
Petersburg, Florida, Regional Office (hereinafter RO).  The 
issue of an increased rating for post-traumatic stress 
disorder was withdrawn by the appellant.  An issue of service 
connection for blood in the urine will be discussed below.  
The rating at issue is the initial original rating.  
Accordingly, the case of Fenderson v. West, 12 Vet. App. 112 
(1999) is for application.


REMAND

As to the increased rating issue, to ensure compliance with 
pertinent precedent of the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) and that the duty to assist the 
veteran in developing the facts pertinent to the claim has 
been met.  That issue will need additional development.

Additionally, it is noted that service connection for blood 
in the urine was denied by rating action of February 1998.  
In July 1998, the appellant entered disagreement with that 
determination.  In view of the guidance of the Court, that 
matter is remanded herein, although the Board does not have 
jurisdiction of this issue.  See Pond v. West, 12 Vet. 
App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  
It is noted, pursuant to this guidance, that the appellate 
process is deemed to have begun with the filing of the notice 
of disagreement.  The RO will be requested to provide a 
statement of the case on this issue.  The appellant will then 
be informed of the steps needed to perfect that appeal, thus 
resulting in the Board having jurisdiction of this issue.



In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the disability attributable 
to arthritis in the neck, back and 
shoulders.  The report from this 
examination is to include range of motion 
studies of the neck, back, and shoulders, 
and the examiner should record the normal 
ranges of motion in these joints.  
Pursuant to the provisions of 
38 C.F.R. §§ 4.40 with regard to giving 
proper consideration to the effects of 
pain in assigning a disability rating, as 
well as the provisions of 
38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
if any limited motion is demonstrated due 
to those residuals specifically 
attributed to service-connected 
disability, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination as a result of such 
disability should be rendered.  The 
claims file should be made available to 
the examiner for review before the 
examination. 

2.  The RO should issue a statement of 
the case on the issue of service 
connection for blood in the urine.  The 
appellant and his representative should 
be provided with appropriate notice as to 
the steps to be taken in order for the 
Board to have jurisdiction of the issue.

3.  The appellant and his representative 
are notified that they may submit 
additional argument/evidence as desired 
while the case is in remand status.

4.  The RO should review the claims file 
and ensure that the development requested 
above has been conducted and completed to 
the extent possible.  Specific attention 
is directed to the examination reports, 
and if these reports do not include fully 
detailed descriptions of the degree of 
functional impairment caused by the 
service-connected back disability, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998); Green v. Derwinski, 1. Vet. App. 
121, 124 (1991); Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992); Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994) and 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Following completion of the action 
requested above, the RO should review the 
evidence and determine whether an 
increased rating for arthritis of the 
neck, back, or shoulders may be granted.  
Consideration of assigning separate 
ratings for the joints affected by 
arthritis should be documented.  To the 
extent that the veteran's claim is not 
granted in full, the veteran and his 
representative should be issued a 
supplemental statement of the case on 
this issue, to include citations to the 
relevant laws and regulations as needed, 
and the case should be returned to the 
Board for further appellate review.  The 
readjudication of the claim on appeal 
should include consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.59 and 
DeLuca, 8 Vet. App. at 202.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



